internal_revenue_service number release date index number --------------------------------------- ----------------------------------- -------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ --------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-125352-18 date date in re ---------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ -------------------------- legend -------------------------- -------------------- --------------------- ----------------------------------------------------------------------- --------------------------------------- --- ----------------- - ------------------------ -------------------------------------------------------------------------------- date husband wife trust agreement ------------------------------------------------------------------------------------------------------ bank x son trust ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- child child child child child date court order ----------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- -------------------- -------------------------- ------------------------------- - ------------------------ --------------------------- - ------------------------ ------------------ - ------------------------ -------------------- -------------------------- ----------------- ------------------------------------------------------ -------------------------------------------------------------------------------- plr-125352-18 ----------------------------------------------- statute ----------------------------------------------------- dear --------------- this letter responds to your personal representative’s letter of date in which rulings are requested on the income estate gift and generation-skipping_transfer gst tax consequences of the proposed division of trust the facts and representations submitted are as follows on date a date prior to date husband and wife trustors executed trust agreement creating an irrevocable_trust for the benefit of their issue pursuant to the terms of trust agreement the trustee accumulated the net_income of the trust and added it to principal for a period of x months following date upon the conclusion of the x-month period the trustee divided the principal of the trust into equal shares among the trustors’ living children including a share to be held for the benefit of son and his issue trust son has five children child child child child and child collectively son’s children bank is currently serving as trustee of trust trustee trust is the subject of this ruling_request pursuant to sec_3 of trust agreement trustee is to pay so much of the income or principal of trust to or for the benefit of son or his issue as trustee deems advisable for their care comfort support and education or in the case of sickness or other emergency upon son’s death trust is held in continuing trust for son’s children until the youngest of son’s children is age at which point trust terminates and is distributed to son’s issue per stirpes all of son’s children have reached age if upon son’s death son has no issue living then distribution will be made to son’s brothers or sisters per stirpes because son’s children have different investment goals and distribution needs trustee proposes to divide trust into five subtrusts subtrust collectively the subtrusts for the benefit of son and each of son’s children and their respective issue proposed division each subtrust will be funded with one-fifth of the assets of trust the terms of each subtrust will be identical and unchanged from the terms of trust agreement except that each subtrust will be held for the benefit of son and his respective child for whom the subtrust was created and such child’s issue any distribution to son from a subtrust will be pro_rata from each subtrust in accordance with the terms of the trust agreement each subtrust will terminate on son’s death and remaining subtrust assets will be distributed to the then living child for whom the subtrust was created or if such child is deceased to the then living issue of the deceased child per stirpes if the child dies without living issue then the subtrust will be distributed to son’s other living issue per stirpes plr-125352-18 on date after proper notice to all interested parties court issued order authorizing the proposed division upon the receipt of a favorable private_letter_ruling from the internal_revenue_service statute provides that after notice to the qualified_trust beneficiaries and to the holders of powers of appointment a trustee may divide trust property into or more separate portions or trusts and allocate property between them if the trusts have substantially identical terms and conditions or if the result does not impair the rights of any beneficiary or adversely affect the achievement of the purposes of the trust it is represented that trust was irrevocable prior to date and that no additions actual or constructive have been made to trust trustee requests the following rulings the proposed division of trust into the subtrusts and the pro_rata allocation of the assets of trust among the subtrusts will not cause trust or any of the subtrusts to lose its grandfathered status for purposes of the gst tax or otherwise become subject_to gst tax the subtrusts will be treated as separate taxpayers for federal_income_tax purposes under sec_643 of the internal_revenue_code code the proposed division will not be treated as a distribution and cause any of the subtrusts to recognize income gain_or_loss from a sale_or_other_disposition of property under sec_61 sec_661 sec_662 or sec_1001 the adjusted_basis and holding periods of each of the subtrust assets will be the same as the adjusted_basis and holding periods of the trust assets under sec_1015 and sec_1223 the proposed division of trust and the pro_rata allocation of the assets of trust among the subtrusts will not cause such assets to be includable in the gross_estate of any of the beneficiaries under sec_2035 sec_2036 sec_2037 or sec_2038 the proposed division of trust and the pro_rata allocation of the assets of trust among the subtrusts will not constitute a transfer subject_to federal gift_tax under sec_2501 ruling sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-125352-18 under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the regulations the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example provides as follows in trustor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the plr-125352-18 trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust after that date the proposed division of trust is substantially_similar to the situation described in sec_26_2601-1 example under the proposed division the subtrusts will except as described above be administered under the original terms of trust based on the facts submitted and the representations made we conclude that the proposed division of trust will not shift a beneficial_interest in the respective subtrust to any beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the division in addition the proposed division will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the period provided in the original terms of trust accordingly the proposed division of trust into the subtrusts and the pro_rata allocation of the assets of trust among the subtrusts will not cause trust or any of the subtrusts to lose its grandfathered status for purposes of the gst tax or otherwise become subject_to gst tax ruling sec_643 provides that two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date accordingly based on the facts submitted and representations made the proposed division of trust will result in each subtrust having different primary beneficiaries we conclude that as long as each subtrust created by the proposed division is separately managed and administered they will be treated as separate trusts for federal_income_tax purposes plr-125352-18 ruling sec_61 and provides that gross_income includes gains derived from dealings in property and income from an interest in a_trust sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 conversion of a joint_tenancy in stock plr-125352-18 to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange in the present case the legal entitlements as well as the rights and powers of the beneficiaries will remain the same in_kind and extent after the proposed division of trust into the subtrusts accordingly based on the facts submitted and representations made the proposed division of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 moreover based on the facts submitted and representations made we conclude that the proposed division is not a distribution under sec_661 or sec_1_661_a_-2 we further conclude that the proposed division of trust assets among the subtrusts will not cause trust the subtrusts or beneficiaries to recognize any income gain_or_loss under sec_662 ruling sec_1015 provides that if property is acquired after date by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property is in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however it is acquired there shall be included the period for which the property was held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of the other person based on the facts submitted and the representations made we conclude that because sec_1001 does not apply to the proposed division under sec_1015 the basis of the assets received by subtrusts will be the same as the respective basis of the assets held by plr-125352-18 trust we further conclude that under sec_1223 the holding_period of the assets received by the subtrusts will be the same as the holding_period of the assets in trust ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent’s death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a plr-125352-18 power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death in order for sec_2036 through sec_2038 to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the beneficiaries of the subtrusts will have the same interests after the proposed division that they had as beneficiaries under trust the distribution management and termination provisions of each subtrust will be substantially_similar to the current_distribution management and distribution provisions of trust accordingly based on the facts submitted and the representations made we conclude that the proposed division of trust and the pro_rata allocation of the assets of trust among the subtrusts will not cause any portion of the assets of the subtrusts to be includible in the gross_estate of any of the beneficiaries of the subtrusts under sec_2035 sec_2036 sec_2037 or sec_2038 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year in the present case the beneficial interests rights and expectancies of the beneficiaries will be substantially the same both before and after the proposed division of trust thus we conclude that no transfer of property will be deemed to occur as a result of the proposed division accordingly based on the facts submitted and representations made we conclude that the proposed division of trust and the pro_rata allocation of trust among the subtrusts will not result in a transfer by any beneficiary of trust that is subject_to the gift_tax under sec_2501 plr-125352-18 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
